DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16186332.9, filed on 08/30/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2019, 01/29/2021 and 08/18/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  
	Regarding claim 6, the claim depends on claim 5, which the applicant has cancelled in the claims filed on 07/19/2022. The examiner recommends updating the claim to depend on independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Beckers et al. WO 2016139087 A1 “Beckers”.
Regarding claims 1 and 15, Beckers teaches “An ultrasound probe or catheter comprising: an ultrasound transducer array having a plurality of ultrasound transducer elements defining an ultrasound emitting surface of the ultrasound transducer array” (Claim 1) (“FIG. 1 shows schematically and exemplarily a CMUT cell in cross section according to the present invention. Such CMUT cell is typically fabricated on a substrate 4, such as a silicon wafer. An ultrasound array of an ultrasound system may comprise one or more CMUT cells 6. The CMUT cells may be either individually activated or in combination with each other. The individual cells can have round, rectangular, hexagon or other peripheral shapes” [Page 8, Lines 4-9]. As shown in FIG. 1, the device includes an ultrasound array with one or more CMUT cells 6 (i.e. ultrasound transducer elements) that define an ultrasound emitting surface. Therefore, an imaging device is described.);
“an acoustic window coupled to the ultrasound emitting surface, said acoustic window comprising:” (Claim 1) (“According to the principles of the present invention, the membrane 5 of the CMUT cell is acoustically coupled to an acoustic window layer 13 overlaying the cell membrane, and having an inner surface opposing the cell membrane and an outer surface located in the opposite direction of the inner surface. The outer surface may be either a patient or an object facing side, which can be the subjects of the ultrasound examination” [Page 8, Line 33-Page 9, Line 3]. As shown in FIG. 1, the acoustic matching layer 13 (i.e. the acoustic window) is coupled to the membrane 5 (i.e. which contains electrodes 7 and 7’). In this case, “An application of electrical signal through a drive circuit 45 coupled to the electrodes 7 and 7’ causes a mechanical movement/vibration of the membrane 5, which results in the change of the capacitance and can be manipulated by and associated with the CMUT transducer integrated circuitry” [Page 8, Lines 27-30], thus, the membrane 5 includes the ultrasound transducer elements forming the ultrasound emitting surface. Therefore, the acoustic matching layer 13 constitutes an acoustic window coupled to the ultrasound emitting surface.).
“a first layer contacting the ultrasound emitting surface, said first layer comprising a hydrocarbon elastomer and an antioxidant” (Claim 1) (“The acoustic window layer comprises antioxidant and a first layer comprising a polymeric material 47 with particles 41 embedded therein. In accordance with the present invention the polymeric material contains hydrogen and carbon atoms and has a density equal to or below 0.95 g/cm3 and an acoustic impedance equal or above 1.4 MRayls. In particular, suitable materials may be selected from thermoset rubbers (elastomers)” [Page 9, Lines 3-8]. Furthermore, the types of thermoset elastomers are shown in Table 1. Therefore, the acoustic window (i.e. acoustic matching layer 13) includes a first layer contacting the ultrasound emitting surface, said first layer comprising a hydrocarbon elastomer (i.e. polymeric material containing hydrogen and carbon atoms) and an antioxidant.).
“a second layer contacting the first layer and comprising a further hydrocarbon elastomer, wherein the second layer has a greater Shore A hardness than the first layer and does not contain the antioxidant” (Claim 1),“wherein the second layer is an outer layer of the acoustic window” (Claims 1 and 15) (“In an embodiment of the present invention the acoustic window layer further comprises a second layer facing the outer surface and having a larger hardness than the first layer. The additional second layer comprising a relatively harder layer, such as polymethylpentene, for example, provides an improved chemical stability to the acoustic window layer against the influence of environment” [Page 5, Line 34-Page 6, Line 2] and “Another embodiment of the present invention is illustrated in FIG. 2. The acoustic window layer 13 may further have a second layer comprising a durable exterior layer 42, which is located at the outer surface side. […] In order to improve the chemical stability of the acoustic window the second layer may have a layer of thermoplastic polymer, such as polymethylpentene […] In order to vary a total hardness of the acoustic window layer 13, an additional layer of polyolefin thermoplastic elastomer may be selected” [Page 13, Lines 8-20]. As shown in FIG. 2, the second layer 42 is connected with the first layer 47 (i.e. containing the particles 41). Therefore, the second layer is an outer layer of the acoustic window. Furthermore, polymethylpentene has a chemical formula of (C6H12)n, therefore, the second layer comprises a further hydrocarbon elastomer. 
Furthermore, regarding the second layer not containing the antioxidant, Beckers discloses “It has been found that in the absence of antioxidant molecules acoustic layer comprising polybutadiene increases hardness of the polymeric material caused by aging due to its oxidation” [Page 12, Lines 17-19]. Thus, since the second layer has a larger hardness than the first layer and the absence of antioxidant molecules increases harness, the second layer does not contain the antioxidant. Therefore, the acoustic window (i.e. acoustic window layer 13) includes a second layer contacting the first layer and comprising a further hydrocarbon elastomer, wherein the second layer has a greater Shore A hardness than the first layer and does not contain an antioxidant.);
“and wherein the hydrocarbon elastomer and the further hydrocarbon elastomer are the same hydrocarbon elastomer and the hydrocarbon elastomer in the second layer is at least partially cross-linked” (Claim 1) and “wherein the hydrocarbon elastomer and the further hydrocarbon elastomer are the same hydrocarbon elastomer” (Claim 15) and “at least partially cross-linking the further hydrocarbon elastomer such that the second layer comprises a greater Shore A hardness than the first layer” (Claim 15) (“Yet, in another embodiment of the present invention the acoustic impedance difference between the first layer and the second layer is smaller than 0.3 MRayl. This condition minimizes an acoustic impedance mismatch between the first and second layers, such that the propagating through the acoustic window layer acoustic wave does not experience a considerable backscattering at the boundary of the two layers” [Page 6, Lines 7-11]. In order for the acoustic impedance difference to be as small as possible to minimize acoustic impedance mismatch, it would be obvious for the hydrocarbon elastomer in the first layer to be the same hydrocarbon elastomer used in the further hydrocarbon elastomer in the second layer. 
Furthermore, in regard to the second layer being at least partially cross-linked, Becker discloses “A distinguishing feature of the present invention is that the first layer additionally comprises molecules of antioxidant, which prevents the polymeric layer to further cross link (oxidize) with time” [Page 3, Lines 3-5] and “Elastomers are generally characterized by wide-meshed crosslinking of the “knotted” molecular chains. This type of crosslinking means that the materials have a high level of dimensional stability but are still elastically malleable” [Page 9, Lines 12-14] and “Suitable thermostat elastomers containing hydrogen and carbon atoms and having density equal to or below 0.95 g/cm3 (in particular in between 0.85 and 0.95 g.cm3) are listed in Table 1 […] During the cross-linking process of the thermoset manufacturing many double carbon-carbon bonds of the polymeric chains are broken to from a network of interchain bonds” [Page 9, Lines 26-32]. Therefore, the presence of antioxidant molecules prevents the formation of further cross links. As established previously, the second layer does not contain the antioxidant and is used improve the chemical stability of the acoustic window. Since the second layer does not include the antioxidant, the second layer can form cross-links, therefore, the second layer is at least partially cross-linked such that the second layer comprises a greater Shore A hardness than the first layer.);
 “A method of forming an acoustic window on an ultrasound transducer array for an ultrasound probe or catheter, the ultrasound transducer array comprising a plurality of transducer elements that define an ultrasound emitting surface of the ultrasound transducer array, the method comprising” (Claim 15) (“Yet in another embodiment of the present invention a method for manufacturing an ultrasound array comprising […] Providing a chip having at least one CMUT cell coupled to an integrated circuitry; dipping the chip in the liquid mixture or dispensing the liquid mixture on the chip, such that a layer comprising the liquid mixture overlays the CMUT cell” [Page 6, Lines 13-19] and “A CMUT array comprising an acoustic window layer” [Title]. In this case, the chip containing at least one CMUT (i.e. capacitive micro-machined ultrasound transducer) cell represents an ultrasound transducer array for an imaging device, the ultrasound transducer array comprising a plurality of transducer elements (i.e. CMUT cells) that define an ultrasound emitting surface of the ultrasound transducer array.);
“depositing a first solution that comprises a hydrocarbon elastomer and an antioxidant in an organic solvent on the ultrasound emitting surface” (Claim 15) (“dissolving a polymeric material in a solvent; adding antioxidant and particles to the solvent, wherein the polymeric material acts as a dispersion agent for the particles, such that a liquid mixture of the polymeric material and the particles is provided; providing a chip having at least one CMUT cell coupled to an integrated circuitry; dipping the chip in the liquid mixture or dispensing the liquid mixture on the chip” [Page 6, Lines 14-19]. The polymeric material in this case is the hydrocarbon elastomer “such as polybutadiene” [Page 4, Line 18]. In order for a solvent to dissolve a polymeric material (i.e. containing hydrocarbon molecules), the solvent must be an organic solvent. Since the polymeric material is dissolved in a solvent and the antioxidant is added to the solvent to form a liquid mixture that is dispended on the chip (i.e. the ultrasound emitting surface), the method involves depositing a first solution that comprises a hydrocarbon elastomer and an antioxidant in an organic solvent on the ultrasound emitting surface.);
“removing the organic solvent to form a first layer of the acoustic window contacting the ultrasound emitting surface, said first layer comprising the hydrocarbon elastomer and the antioxidant” (Claim 15) (“curing the layer at a temperature sufficient to evaporate the solvent from the liquid mixture, such that an acoustic window layer comprising a polymeric material with particles embedded therein is provided overlaying the CMUT cell” [Page 6, Lines 19-22]. Therefore, the curing step involves removing the organic solvent (i.e. through evaporation) to form a first layer of the acoustic window contacting the ultrasound emitting surface, said first layer comprising the hydrocarbon elastomer and the antioxidant.).
“depositing a second solution comprising a further hydrocarbon elastomer in a further organic solvent on the first layer” and “removing the further organic solvent to form a second layer of the acoustic window contacting the first layer wherein the second layer is an outer layer of the acoustic window” (Claim 15) (“In step 35 the chip with the liquid mixture layer may be let drying at elevated temperature of about 70°C. With the time, when the solvent starts evaporating from the liquid mixture, the liquid mixture layer may become more solid (sticky). At this stage the second layer of another material can be applied to the liquid mixture layer. The advantage of this step is that the second layer can be attached to the first layer without any glue. In step 36 the layer overlaying the CMUT cell is cured at a temperature sufficient to evaporate the remaining solvent (about 100°C, in the case of heptane) from the liquid mixture layer, such that an acoustic window layer comprising a polymeric material 47 with insulating particles 41 embedded therein is provided overlaying the CMUT cell” [Page 18, Lines 16-24]. Therefore, when the solvent begins to evaporate from the first layer (i.e. through drying/curing) a second solution comprising a further hydrocarbon elastomer in a further organic solvent is deposited on the first layer. Furthermore, since step 36 involves curing the combination of the first and second layers at a temperature sufficient to evaporate the remaining solvent, the method involves removing the further organic solvent to form a second layer of the acoustic window contacting the first layer.);
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Beckers teaches “wherein the first layer has a thickness in a range of 5-10 microns and/or the acoustic window has a thickness of less than 100 microns” (“FIG. 4 illustrates a normalized output pressure 63 of the array overlaid by a 30-micrometer thick polybutadiene layer capped with the second layer of 5 micrometer thick parylene” [Page 13, Line 30-Page 14, Line 2]. The polybutadiene layer and the second layer of parylene constitutes an acoustic window. Therefore, since the array is overlaid by an acoustic window with a 30-micrometer thick polybutadiene layer capped with the second 5 micrometer thick parylene, the acoustic window has a thickness of less than 100 microns.).
Regarding claims 8 and 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Beckers teaches “wherein the same hydrocarbon elastomer is polybutadiene” (Claim 8) and “wherein the same hydrocarbon elastomer is polybutadiene” (Claim 17) (“Suitable thermoset elastomers containing hydrogen and carbon atoms and having a density equal to or below 0.95 g/cm3 (in particular in between 0.85 and 0.95 g/cm3) are listed in Table 1. The chemical formula represents monomers used for the polymer chains formation. For example, the initial polymer chains of the polybutadiene and butyl rubbers comprise olefins (also referred to as alkenes)” [Page 9, Lines 26-30]. Therefore, the hydrocarbon elastomer includes polybutadiene. 
Furthermore, Beckers discloses “It has been found that in the absence of antioxidant molecules acoustic layer comprising polybutadiene increases hardness of the polymeric material caused by aging due to its oxidation” [Page 12, Lines 17-19]. As established previously, the second layer has a greater Shore A hardness than the first layer and does not contain an antioxidant. Therefore, it would be obvious to include polybutadiene in the second layer to increase the hardness of the layer so as to protect the components of the ultrasound probe or catheter. Additionally, in order to minimize the acoustic impedance mismatch between the first and second layers (see [Page 6, Lines 7-11]) it would be obvious for the hydrocarbon elastomer in the first layer (i.e. polybutadiene) to be the same hydrocarbon elastomer used in the further hydrocarbon elastomer in the second layer. Therefore, the same hydrocarbon elastomer is polybutadiene.). 
Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Beckers teaches “wherein the first layer has a Shore A hardness of less than 50 Shore, when measured with a durometer in accordance with the ASTM D2240 standard” (“Depending on the application a thermoset elastomer with different hardness can be selected. Uncured polybutadiene rubber has a hardness below 50 ShoreA, while butyl rubber, which is polymeric chains consist[ing] of two monomers: isobutylene and isoprene, may show hardness values as low as 40 ShoreA. In order to reduce the hardness even lower, fatty acids can be added into a liquid mixture of the elastomer material” [Page 10, Lines 6-10] and “The antioxidant molecules keep the hardness of the first layer comprising polybutadiene around 5 Shore, well below 50 Shore” [Page 4, Lines 1-2]. Therefore, the first layer has a Shore A hardness of less than 50 Shore, when measured with a durometer in accordance with the ASTM D2240 standard.). 
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Beckers teaches “wherein the antioxidant is a phenolic stabilizer” (“In another embodiment the molecules of antioxidant are phenolic stabilizers, wherein each molecule of the phenolic stabilizer has a hydrocarbon chain coupled to a hindered phenol group” [Page 4, Lines 14-16] and “In accordance to the present invention antioxidant molecules are added to the polybutadiene layer. For example, molecules of phenolic stabilizer can be used. Phenolic stabilizers are primary antioxidants that act as hydrogen donors in the polymeric layer. They react with peroxy radicals to form hydroperoxides and prevent the abstraction of hydrogen from the polymer backbone” [Page 12, Lines 24-28]. Therefore, the antioxidant is a phenolic stabilizer.).
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Beckers teaches “wherein the first layer contains the antioxidant in an amount of 0.05%-0.5% by weight based on the total weight of the first layer” (“In a further embodiment, a weight ratio of the molecules of antioxidant in the first layer is at most 0.3%, preferably 0.1%” [Page 4, Lines 21-22]. Therefore, the first layer contains the antioxidant in an amount of 0.05%-0.5% by weight based on the total weight of the first layer.).
Regarding claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Beckers teaches “wherein at least the first layer of the acoustic window further comprises particles embedded in the hydrocarbon elastomer” (“Due to the fact that the polymeric layer has a relatively low density and relatively high acoustic impedance, compared to silicon rubbers for example, a smaller percentage by weight of the particles (embedded in the polymeric layer) based on the total weight of the first layer may need to be added for the further acoustic impedance adjustment” [Page 4, Lines 29-33] and “In an embodiment of the present invention the particles are ceramic particles. Ceramic particles can be highly insulating and chemically stable. Moreover, they can be manufactured using known techniques with more defined size distributions” [Page 5, Lines 17-19]. Additionally, as shown in FIG. 2, the particles 41 are embedded within polymeric material 47 (i.e. the first layer [See Page 9, Lines 3-5]). Therefore, at least the first layer of the acoustic window further comprises particles embedded in the hydrocarbon elastomer.).
Regarding claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Beckers teaches “wherein the first layer comprises the particles in an amount of 4-24% by weight based on the total weight of the first layer” (“In yet another embodiment of the present invention the first layer comprises 4 to 24 percent, preferably 15 or 20 percent by weight of the particles based on a total weight of the first layer” [Page 4, Lines 26-28]. Therefore, the first layer comprises the particles in an about of 4-24% by weight based on the total weight of the first layer. 
Regarding claim 14, Beckers teaches “An ultrasound imaging system comprising the ultrasound probe or catheter of claim 1 and control circuitry for controlling the ultrasound transducer array of the ultrasound probe or catheter” (“FIG. 9 illustrates the principle design of an ultrasonic imaging system 202. The ultrasound imaging system is generally denoted with reference numeral 202. The ultrasound imaging system 202 is used for scanning an area or volume of the body, e.g. of a patient 201. […] For scanning the patient 201, an ultrasound probe 200 may be provided. In the embodiment shown, the ultrasound probe 200 is connected to a console device 203. The console device 203 is shown in FIG. 9 as a mobile console. […] The ultrasound probe 200 comprises the CMUT transducer array constructed in accordance with the present invention” [Page 19, Line 14-Page 20, Line 2]. Therefore, the ultrasound imaging system 202 comprises the ultrasound probe or catheter of claim 1 (i.e. the ultrasound probe 200 with the CMUT transducer array) and control circuitry (i.e. the console device 203) for controlling the ultrasound transducer array of the ultrasound probe or catheter.).
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 07/19/2022, with respect to the proper claim to foreign priority document EP 16186332.9 have been fully considered and are persuasive. The examiner acknowledges that the priority document was included on the Application Data Sheet filed 02/27/2019 and a copy of the priority document was filed on 02/27/2019. Furthermore, the examiner acknowledges that claims 1, 6, 8-15 and 17 have been amended to recite “ultrasound probe or catheter” as opposed to “imaging device”. Therefore, the examiner respectfully notes that the effective filing date of the instant application is 08/30/2016 (i.e. the filing date of EP 16186332.9). 
Applicant’s arguments, see Remarks page 7-8, filed 07/19/2022, with respect to the objections to the drawings, specification and claims have been fully considered and are persuasive. The objections to the drawings, specification and claims in the non-final rejection of 04/19/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 8-10, filed 07/19/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however the examiner does not find them persuasive. 
The examiner acknowledges that the applicant has cancelled claims 4-5, therefore the rejection of these claims is moot.
Regarding claims 1 and 15, the applicant argues that Beckers does not disclose or suggest “a first layer contacting the ultrasound emitting surface”. The examiner respectfully disagrees and asserts that FIGS. 1 and 2 include CMUT (i.e. capacitive micro-machined ultrasound transducer) cells which make up the ultrasound CMUT array for acoustic wave propagation. The first layer 47 (i.e. containing the particles 41 as shown in FIGS. 1 and 2) is in direct contact with the membrane 5 which is adapted to move or vibrate (see [Page 8, Lines 12-13]). This movement/vibration of the membrane 5, in this case, generates ultrasonic waves. Therefore, the first layer contacts the ultrasound emitting surface of the CMUT transducer array elements.
Furthermore, the applicant argues that Beckers does not disclose or suggest “wherein the second layer is an outer layer of the acoustic window”. The examiner respectfully disagrees and asserts that FIG. 2 shows the second layer 42 which faces the outer surface (see [Page 5, Line 33-Page 6, Line 5]). Furthermore, claim 11 states “wherein the acoustic window layer further comprises a second layer 42 facing the outer surface and having a larger hardness than the first layer”. Thus, the examiner respectfully asserts that Beckers discloses “wherein the second layer is an outer layer of the acoustic window.
Additionally, the applicant argues that Beckers does not disclose or suggest “wherein the hydrocarbon elastomer and the further hydrocarbon elastomer are the same hydrocarbon elastomer”. The examiner respectfully disagrees and refers the applicant to [Page 6, Lines 7-11] of Beckers. In order for the acoustic impedance difference between the first layer and the second layer to be as small as possible to minimize acoustic impedance mismatch, it would be obvious for the hydrocarbon elastomer (i.e. polybutadiene) in the first layer to be the same hydrocarbon elastomer used in the further hydrocarbon elastomer in the second layer. When the same hydrocarbon elastomer is used within both layers, the acoustic impedance of the layers matches such that the propagation of ultrasonic waves through the layers does not experience considerable backscattering. 
Furthermore, Beckers discloses “The additional second layer comprising a relatively harder layer, such as polymethylpentene, for example, provides an improved chemical stability to the acoustic window layer against the influence of environment” [Page 6, Lines 3-5]. In this case, polymethylpentene, one such example of a material which can be used in the second layer, thus, the second layer is not limited to just this material. Any hydrocarbon material which is harder than the hydrocarbon elastomer within the first layer can therefore be used. Furthermore, Beckers discloses “It has been found that in the absence of antioxidant molecules acoustic layer comprising polybutadiene increases hardness of the polymeric material caused by aging due to its oxidation” [Page 12, Lines 17-19]. Therefore, since a polybutadiene which does not have antioxidant molecules exhibits an increase in hardness, the second layer is harder than the first layer, and using the same hydrocarbon elastomer in the first and second layers minimizes acoustic impedance mismatch, it would be obvious to utilize a polybutadiene material without antioxidant molecules within the second layer such that the propagation of ultrasonic waves through the layers does not experience considerable backscattering.
Therefore, the examiner respectfully maintains the rejection of claims 1 and 15 for the reasons stated above.
Regarding claims 6, 8-14, and 17, these claims depend either directly or indirectly from independent claims 1 and 15, respectively. Therefore, these claims are subject to the same reasoning. Thus, the examiner respectfully maintains the rejection of claims 6, 8-14 and 17 for the reasons stated above in the response to arguments section and the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beckers et al. WO 2016139103 A1 “Beckers-2” is pertinent to the applicant’s disclosure because it discloses “A CMUT array comprising an acoustic window layer” [Title].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793